 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
EXHIBIT 10.39
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

FORBEARANCE AGREEMENT


 
This Forbearance Agreement (this "Agreement") is dated as of January 15, 2011
and is made by and among Brigus Gold Corp., a Yukon Territory corporation
("BGC"), Brigus Gold, Inc., a Delaware corporation ("BGI and, together with BGC,
"Brigus"), Calais Resources Inc., a British Columbia corporation ("CRI-, and
Calais Resources Colorado, Inc .a Nevada corporation ("CRCI" and, together with
CRI, "Borrowers").
 
WITNESSETH:
 
WHEREAS, Brigus is the holder of the indebtedness evidenced by the promissory
notes set forth on Exhibit A hereto and issued by Borrowers (the "Promissory
Notes");
 
WHEREAS, in connection with the issuance of the Promissory Notes and Brigus'
acquisition thereof, each of Brigus and Borrowers entered into certain
endorsements, assignments, security documents and other instruments, documents
and agreements, including, without limitation, the Purchase Agreement dated
February 1, 2010, among Elkhorn Goldfields, LLC, CRI, CRCI and BGI (the "Montana
Tunnels Purchase Agreement") and the Purchase Agreement, dated March 12, 2010,
among BGC, CRCI, CRI, Duane Duffy, Glenn Duffy, Luke Garvey and James Ober (the
"Duffy Purchase Agreement" and together with the Montana Tunnels Purchase
Agreement, the "Purchase Agreement") (collectively, the Promissory Notes, the
Purchase Agreements and such other endorsements, assignments, security documents
and other instruments, documents and agreements entered into in connection
therewith, the "Financing Agreements");
 
WHEREAS, Borrowers are and have been in default under the Promissory Notes for,
among other things, failure to pay principal and interest when due (the
"Existing Defaults"):
 
WHEREAS, pursuant to the (i) Montana Tunnels Purchase Agreement, Brigus agreed
to forbear from enforcing its rights with respect to the Additional Unsecured
Note (as defined in the Montana Tunnels Purchase Agreement) until February 1,
2011 and (ii) the Duffy Purchase Agreement, Brigus agreed to forbear from
enforcing its rights with respect to the promissory note dated August 11, 2005
in the original principal amount of $807,650 (the "Duffy Note") until March 12,
2011;
 
WHEREAS, Borrowers have requested that Brigus agree to forbear from exercising
its rights and remedies as a result of the Existing Defaults, which are
continuing, notwithstanding such Existing Defaults; and
 
WHEREAS; Brigus is willing to agree to forbear from exercising certain of its
rights and remedies for the period and on the terms and conditions specified
herein;
 
NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree,
covenant and warrant as follows:


SECTION 1. ACKNOWLEDGMENT
 



 
 

--------------------------------------------------------------------------------

 

1.1. Acknowledgment of Obligations. Each Borrower hereby acknowledges, confirms,
affirms and agrees that Borrowers are indebted to Brigus in respect of the
Promissory Notes. The indebtedness evidenced by the Promissory Notes, together
with interest accrued and accruing thereon, and all fees, costs, expenses and
other charges now or hereafter payable by Borrowers to Brigus, are
unconditionally owing by Borrowers to Brigus, without offset, defense or
counterclaim of any kind, nature or description whatsoever. Borrowers further
hereby acknowledge, confirm, agree and reaffirm that the Promissory Notes and
the other Financing Agreements are valid and enforceable against Borrowers and
their respective affiliates.
 
1.2. Acknowledgment of Liens. Each Borrower hereby acknowledges, confirms and
agrees that Brigus has and shall continue to have valid, enforceable and
perfected liens upon and security interests in the collateral heretofore granted
to Brigus pursuant to the Financing Agreements or otherwise granted to or held
by Brigus.
 
1.3. Binding Effect of Documents. Each Borrower hereby acknowledges, confirms
and agrees that: (a) each of the Financing Agreements to which it is a party has
been duly executed and delivered to Brigus by such Borrower, and each is in full
force and effect as of the date hereof, (b) the agreements and obligations of
each Borrower contained in such documents and in this Agreement constitute the
legal, valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, and such Borrower has no
valid defense to the enforcement of such obligations, and (c) Brigus is and
shall be entitled to the rights, remedies and benefits provided for in the
Financing Agreements and applicable law.
 
SECTION 2. FORBEARANCE IN RESPECT OF CERTAIN EVENTS OF DEFAULT
 
2.1. Acknowledgment of Default. Each Borrower hereby acknowledges and agrees
that the Existing Defaults have occurred and are continuing, each of which
entitles Brigus to exercise its rights and remedies under the Financing
Agreements, applicable law or otherwise. Brigus has not waived, presently does
not intend to waive, and may never waive such Existing Defaults and nothing
contained herein or the transactions contemplated hereby shall be deemed to
constitute any such waiver. Each Borrower hereby acknowledges and agrees that
Brigus has the presently exercisable right to declare the obligations to be
immediately due and payable under the terms of the Financing Agreements.
 
2.2. Forbearance.
 
(a) In reliance upon the representations, warranties and covenants of each
Borrower contained in this Agreement, and subject to the terms and conditions of
this Agreement and any documents or instruments executed in connection herewith,
Brigus agrees (1) to forbear from exercising its rights and remedies under the
Promissory Notes, applicable law or otherwise in respect of or arising out of
the Existing Defaults for the period (the "Forbearance Period") commencing on
the date hereof and ending on the date which is the earliest to occur of: (i)
June 30, 2011, (ii) execution of a definitive agreement between Borrower and
Brigus that retires or transfers the Promissory Notes from Brigus to Borrower,
(iii) a breach by any Borrower of this Agreement, (iv) insolvency of,
appointment of a receiver for any part of the property of, or assignment for the
benefit of creditors by, any Borrower; (v) the commencement of any
proceedings  under  any  bankruptcy  or  insolvency  laws  by   any  Borrower;   or  (vi)   the

 
 

--------------------------------------------------------------------------------

 

commencement of any involuntary proceedings under any bankruptcy or insolvency
laws against Borrower if the same have not been fully discharged within thirty
days after the commencement thereof and(2) that the interest rate payable under
the Original Caribou Note (as defined in the Montana Tunnels Purchase
Agreement), the Congo Note (as defined in the Montana Tunnels Purchase
Agreement) and the Duffy Note shall be eight percent (8%) for the Forbearance
Period, with such interest rates reverting to such rate as is set forth in such
notes automatically upon the expiration of the Forbearance Period.
 
(b) Upon the termination of the Forbearance Period, the agreement of Brigus to
forbear and reduce the applicable interest rates shall automatically and without
further action terminate and be of no force and effect, it being expressly
agreed that the effect of such termination will be to permit Brigus, to exercise
immediately all rights and remedies under the Financing Agreements and
applicable law, including, but not limited to, the acceleration of all of the
obligations; in either case without any further notice, passage of time or
forbearance of any kind and enforcing its rights with respect to the collateral.
 
2.3.     No Other Waivers; Reservation of Rights.
 
(a) Brigus has not waived, is not by this Agreement waiving, and has no
intention of waiving, any events of default under the Financing Agreements
("Events of Default") which may be continuing on the date hereof or any Events
of Default which may occur after the date hereof (whether the same or similar to
the Existing Defaults or otherwise), and Brigus has not agreed to forbear with
respect to any of its rights or remedies concerning any Events of Default (other
than, during the Forbearance Period, the Existing Defaults to the extent
expressly set forth herein), which may have occurred or are continuing as of the
date hereof or which may occur after the date hereof. Nothing contained in this
Agreement, nor any action by Brigus, nor any failure to act by Brigus, shall be
deemed to constitute or shall be construed as (i) a course of dealing obligating
Brigus to take, or not to take, any action, including without limitation to
provide any accommodations, financial or otherwise, to any Borrower at any time,
(ii) a commitment or an agreement to make a commitment with respect to any
possible restructure of the indebtedness evidenced by the Promissory Notes or
(iii) an agreement to forbear from exercising any rights or remedies following
the termination of the Forbearance Period.
 
(b) Subject to Section 2.2(a) above, Brigus reserves its right, in its
discretion, to exercise any or all of its rights and remedies under the
Promissory Notes and the other Financing Agreements as a result of any Events of
Default which may be continuing on the date hereof or any Event of Default which
may occur after the date hereof; and Brigus has not waived any of such rights or
remedies, and nothing in this Agreement, and no delay on its part in exercising
any such rights or remedies, should be construed as a waiver of any such rights
or remedies.
 
SECTION 3. REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Each Borrower hereby represents, warrants and covenants with and to Brigus as
follows:

 
 

--------------------------------------------------------------------------------

 

3.1. Binding Effect of Documents. This Agreement and the other Financing
Agreements have been duly authorized, executed and delivered to Brigus by
Borrowers, are enforceable in accordance with their terms and are in full force
and effect, as modified hereby.
 
3.2. No Conflict, Etc. The execution, delivery and performance of this Agreement
by Borrowers will not violate any laws, rules, regulations or orders of any
governmental authority or any contractual obligation of any Borrower and will
not result in, or require, the creation or imposition of any lien on any of a
Borrower's properties or revenues.
 
3.3 Brigus Consent Rights. In addition, from the date hereof until the
expiration of the foregoing Forbearance Period, each Borrower shall operate and
carry on its business and shall cause each of its affiliates to operate and
carry on its business only in the ordinary course and substantially as presently
operated. Consistent with the foregoing, each Borrower shall keep and maintain
its assets and shall cause each of its affiliates to keep and maintain its
assets in good operating condition and repair and shall use its best efforts
consistent with good business practice to maintain the business organization of
such Borrower intact and to preserve the goodwill of the suppliers, contractors,
licensors, employees, customers, distributors and others having business
relations with such Borrower. In connection therewith, except with the express
written approval of Brigus, no Borrower shall, nor shall it permit any of its
affiliates to: (i) amend its organizational documents; (ii) issue, grant, sell
or encumber any shares of its capital stock or other securities (except in
connection with a financing transaction that is on terms acceptable to Brigus in
its sole discretion); issue, grant, sell or encumber any security, option,
convertible security, put, call, subscription or other right of any kind, fixed
or contingent, that directory or indirectly calls for the acquisition, issuance,
sale, pledge or other disposition of any shares of capital stock or other
securities or make any other changes in capital structure; (iii) make any
material change to its business or operations; (iv) sell, lease (as lessor),
transfer or otherwise dispose of (including any transfers from Borrower to its
affiliates), or mortgage or pledge, or impose or suffer to be imposed any
Encumbrance on, any of the capital stock or the assets or properties of any
Borrower; (v) make any payment of cash or distribution of assets to any of its
affiliates; (vi) create, incur or assume any indebtedness for borrowed money,
enter into, as lessee, any capitalized lease obligations or declare, set aside
or pay any cash dividends on or make any other cash distributions in respect of
any capital stock; (vii) declare, set aside or pay any dividends on or make any
other distributions (whether in cash, equity securities or property) in respect
of any capital stock or split, combine or reclassify any capital stock or issue
or authorize the issuance of any securities in respect of, in lieu of or in
substitution for any capital stock; or (viii) authorize, agree or enter into any
agreement to do any of the foregoing actions.
 
SECTION 4.  PROVISIONS OF GENERAL APPLICATION
 
4.1. No Further Amendments: Ratification of Liability. Each Borrower hereby
agrees that except as amended hereby, the Promissory Notes and each of the other
Financing Agreements shall remain in full force and effect in accordance with
their respective terms. Each Borrower hereby ratifies and confirms its
liabilities, obligations and agreements under the Promissory Notes and the other
Financing Agreements to which such Borrower is a party, subject to the terms of
this Agreement, and acknowledges that (i) as of the date of this Agreement, no
Borrower has any defenses, claims or set-offs to the enforcement by Brigus of

 
 

--------------------------------------------------------------------------------

 

such liabilities, obligations and agreements, (ii) other than as specifically
set forth herein, Brigus does not waive, diminish or limit any term or condition
contained in the Promissory Notes or any of the other Financing Agreements and
(iii) the passage of time created by any forbearance by Brigus shall not be used
as a defense by any Borrower against the payment of indebtedness, interest and
fees owing to Brigus and represented by the Promissory Notes. Brigus' agreement
to the terms of this Agreement shall not be deemed to establish or create a
custom or course of dealing between Brigus and Borrowers. To the extent of
conflict between the terms of this Agreement and the other Financing Agreements,
the terms of this Agreement shall control
 
4.2. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
 
4.3. Survival of Representations and Warranties. All representations and
warranties made in this Agreement or any other document furnished in connection
with this Agreement shall survive the execution and delivery of this Agreement
and the other documents, and no investigation by Brigus or any closing shall
affect the representations and warranties or the right of Brigus to rely upon
them.
 
4.4. Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement.
 
4.5. Reviewed by Attorneys. Each Borrower represents and warrants to Brigus that
it (a) understands fully the terms of this Agreement and the consequences of the
execution and delivery of this Agreement, (b) has been afforded an opportunity
to have this Agreement reviewed by, and to discuss this Agreement and document
executed in connection herewith with, such attorneys and other persons as such
Borrower may wish, and (c) has entered into this Agreement and executed and
delivered all documents in connection herewith of its own free will and accord
and without threat, duress or other coercion of any kind by any Person. The
parties hereto acknowledge and agree that neither this Agreement nor the other
documents executed pursuant hereto shall be construed more favorably in favor of
one than the other based upon which party drafted the same, it being
acknowledged that all parties hereto contributed substantially to the
negotiation and preparation of this Agreement and the other documents executed
pursuant hereto or in connection herewith.
 
4.6. Governing Law and Jurisdiction.


 
THE DOMESTIC LAW, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, OF THE STATE
OF COLORADO WILL GOVERN ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND
INTERPRETATION OF THIS AGREEMENT AND THE PERFORMANCE OF THE OBLIGATIONS IMPOSED
BY THIS AGREEMENT. EACH OF THE PARTIES SUBMITS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE OR FEDERAL COURT SITTING IN DENVER, COLORADO, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND AGREES THAT ALL
CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY
SUCH COURT.    EACH PARTY ALSO AGREES NOT TO
 

 
 

--------------------------------------------------------------------------------

 

BRING ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN
ANY OTHER COURT. EACH OF THE PARTIES WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO
THE MAINTENANCE OF ANY ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND,
SURETY OR OTHER SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT
TO ANY SUCH ACTION OR PROCEEDING. THE PARTIES AGREE THAT EITHER OR BOTH OF THEM
MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED AGREEMENT BETWEEN THE PARTIES IRREVOCABLY TO
WAIVE ANY OBJECTIONS TO VENUE OR TO CONVENIENCE OF FORUM.


 
4.7. Counterparts. This Agreement may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement.


 
4.8 Currency All references in this Agreement to "$" are references to United
States dollars.


 
4.9 Time of Essence..With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.4.10 No Third-Party
Beneficiaries.Nothing expressed or referred to in this Agreement confers any
rights or remedies upon any person that is not a party or permitted assign of a
party to this Agreement.[Signature Pages Follow]
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.



  CALAIS RESOURCES, INC.          
 
By:
/s/ David K. Young     Title: President          

  CALAIS RESOURCES COLORADO, INC.          
 
By:
/s/ Thomas S. Hendricks     Title:  President          

  BRIGUS GOLD CORP.          
 
By:
/s/ M. Williams     Title: C.F.O.          

  BRIGUS GOLD, INC.          
 
By:
/s/ M. Williams     Title: Officer          

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 